STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re HUNT, Minor.                                                    June 15, 2017

                                                                      No. 335550
                                                                      Lake Circuit Court
                                                                      Family Division
                                                                      LC No. 13-001540-NA


Before: GADOLA, P.J., TALBOT, C.J., and GLEICHER, J.

PER CURIAM.

         Respondent appeals as of right the trial court’s order terminating his parental rights to his
minor child under MCL 712A.19b(3)(c)(i) (the conditions that led to the adjudication continue to
exist), (g) (failure to provide proper care or custody), and (j) (reasonable likelihood of harm if the
child is returned to the parent). We affirm.

         Respondent argues that the trial court clearly erred when it ruled that clear and
convincing evidence was presented to establish the statutory grounds for termination and that
termination was in the child’s best interests. We review for clear error a trial court’s decision
that a statutory ground has been established by clear and convincing evidence, In re Mason, 486
Mich. 142, 152; 782 NW2d 747 (2010), and that termination is in the best interests of the child,
In re LaFrance Minors, 306 Mich. App. 713, 723; 858 NW2d 143 (2014). A decision is clearly
erroneous if, “although there is evidence to support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mistake has been made.” In re JK, 468 Mich.
202, 209-210; 661 NW2d 216 (2003).

        The trial court concluded that clear and convincing evidence supported terminating
respondent’s parental rights under MCL 712A.19b(3)(c)(i), (g), and (j). MCL 712A.19b(3)(c)(i)
provides that a trial court may terminate a parent’s rights if “[t]he conditions that led to the
adjudication continue to exist and there is no reasonable likelihood that the conditions will be
rectified within a reasonable time considering the child’s age.” This statutory ground exists
when the conditions that brought the child into foster care continue to exist despite “time to make
changes and the opportunity to take advantage of a variety of services . . . .” In re Powers
Minors, 244 Mich. App. 111, 119; 624 NW2d 472 (2000). MCL 712A.19b(3)(g) states that the
trial court may terminate parental rights if “[t]he parent, without regard to intent, fails to provide
proper care or custody for the child and there is no reasonable expectation that the parent will be
able to provide proper care and custody within a reasonable time considering the child’s age.”
Finally, MCL 712A.19b(3)(j) provides that the trial court may terminate parental rights if

                                                 -1-
“[t]here is a reasonable likelihood, based on the conduct or capacity of the child’s parent, that the
child will be harmed if he or she is returned to the home of the parent.”

        Termination of respondent’s parental rights was proper under MCL 712A.19b(3)(c)(i). It
is undisputed that the order terminating respondent’s parental rights was entered more than 182
days after the initial dispositional order was entered. Indeed, the order was entered three years
after the initial dispositional order was entered. The condition that led to this adjudication was
respondent’s continuing substance abuse. The record shows that respondent never successfully
addressed this barrier to reunification. During the pendency of this case, respondent was
involved in four substance abuse treatment programs, two of which he completed and two of
which he was discharged from for rules violations. Although respondent showed progress for a
time after his initial incarceration for failing to complete one of the substance abuse treatment
programs, he relapsed within weeks of being released on parole after completing an outpatient
substance abuse treatment program, and withdrew from any involvement with his son.
Respondent was ordered to enter a third substance abuse treatment program, but was discharged
from this program for a rules violation. He was then incarcerated before entering a fourth
substance abuse treatment program, in which he remained at the time of the termination hearing,
with a release date several months in the future. Given this history, the court correctly concluded
that there was no reasonable likelihood that respondent could successfully rectify his substance
abuse, and its attendant impact on his son, within a reasonable time considering the child’s age.

        Only one statutory ground need be established by clear and convincing evidence in order
to terminate a respondent’s parental rights. In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111
(2011). Nonetheless, we further conclude that the evidence was sufficient to support termination
under MCL 712A.19b(3)(g) and (j), considering respondent’s history of substance abuse, his
failure to maintain stable employment and suitable housing throughout the proceedings, and his
inconsistent interactions with his son.

        A trial court must order termination of parental rights if a statutory ground for
termination is established by clear and convincing evidence and the trial court finds by a
preponderance of the evidence that termination is in the child’s best interests. MCL
712A.19b(5); In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). In making a best-
interest determination, the court may consider a variety of factors, including the parent’s history,
parenting ability, and participation in treatment programs, the child’s age and bond to the parent,
the foster-care environment, and the child’s need for permanency, stability, and finality. In re
Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012); In re VanDalen, 293 Mich
App 120, 141; 809 NW2d 412 (2011).

        At the time of the termination hearing, the child was six years old and had been in foster
care in at least three different placements for over three years. The trial court waited more than
two years for respondent to complete substance abuse treatment programs and to be released
from prison. When respondent was released from prison and began parenting time and play
therapy with the child, two service providers and the child’s guardian ad litem supported the goal
of reunification. However, after just ten weeks of parenting time/play therapy, and just a number
of weeks after completing outpatient substance abuse treatment, respondent relapsed, stopped
communicating with the caseworker, and stopped attending parenting time/play therapy. At this
point, the therapist directing the play therapy sessions could no longer support reunification

                                                -2-
efforts. She opined that the child would be further damaged if respondent entered his life and
disappeared again. She indicated that three years in foster care is too long and that the child
needed stability and permanency in order to address his significant attachment issues. The trial
court did not err in concluding that termination of respondent’s parental rights was in the child’s
best interests.

       Affirmed.



                                                            /s/ Michael F. Gadola
                                                            /s/ Michael J. Talbot
                                                            /s/ Elizabeth L. Gleicher




                                                -3-